Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 1 of 8




            EXHIBIT A
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 2 of 8



 1   John M. Desmarais (SBN 320875)
     jdesmarais@desmaraisllp.com
 2   DESMARAIS LLP
     101 California Street
 3   San Francisco, CA 94111
     (415) 573-1900
 4
     Justin P.D. Wilcox (admitted pro hac vice)
 5   jwilcox@desmaraisllp.com
     Tamir Packin (SBN 317249)
 6   tpackin@desmaraisllp.com
     Steven M. Balcof (admitted pro hac vice)
 7   sbalcof@desmaraisllp.com
     Carson Olsheski (admitted pro hac vice)
 8   colsheski@desmaraisllp.com
     David A. Frey (admitted pro hac vice)
 9   dfrey@desmaraisllp.com
     DESMARAIS LLP
10   230 Park Avenue
     New York, NY 10169
11   (212) 351-3400

12   Attorneys for Plaintiffs

13

14
                                     UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                                OAKLAND
17

18   CISCO SYSTEMS, INC., a California               Case No. 4:19-cv-07562-PJH
     Corporation, CISCO TECHNOLOGY, INC.,
19   a California Corporation                        PLAINTIFFS’ SUPPLEMENTAL
                                                     OPPOSITION TO DEFENDANTS
20                              Plaintiffs,          CHUNG’S AND HE’S MOTIONS TO
                                                     STAY DISCOVERY AND, IN THE
21                   v.                              ALTERNATIVE, FOR A
                                                     PROTECTIVE ORDER
22   WILSON CHUNG, JAMES HE, JEDD
     WILLIAMS, and THOMAS PUORRO,                    Date:    N/A
23   individuals, and PLANTRONICS, INC. dba          Time:    N/A
     POLY, a Delaware Corporation                    Judge:   Hon. Phyllis J. Hamilton
24
                                Defendants.
25

26

27

28
     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO                              Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 3 of 8



 1           INTRODUCTION
 2           On May 20, Defendants Thomas Puorro (“Mr. Puorro”) and Plantronics, Inc.’s (“Poly”)
 3   filed Motions to Stay Discovery and for a Protective Order (the “Poly Motion”). On June 3—the
 4   filing deadline for Cisco’s brief in opposition to those motions—Defendants Wilson Chung (“Dr.
 5   Chung”) and James He (“Mr. He”) joined Mr. Puorro and Poly in the Stay Motions (Dkt. Nos. 99,
 6   100 (the “Joinder Motions”)). Because the Joinder Motions were filed concurrently with Cisco’s
 7   Opposition to Defendant Plantronics, Inc. And Thomas Puorro’s Motion To Stay Discovery And,
 8   In the Alternative, For A Protective Order (“Opposition”), Cisco was unable to address the Dr.
 9   Chung and Mr. He joinder in that brief.
10           Defendants Chung and He do not meet the “heavy burden” of showing “good cause” why
11   a stay is warranted. Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990) (citing
12   Blackenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)). They argue that discovery is
13   premature because there is no operative complaint on file1—but Cisco addressed that purported
14   issue by filing the Second Amended Complaint on June 12. (See Dkt. No. 108.) Moreover, the
15   Joinder Motions are ineffectual. In particular, Dr. Chung and Mr. He fail to articulate why the
16   Poly Motion for a stay applies to them and, even if they had, the Poly Motion should be denied for
17   the reasons set forth in Cisco’s Opposition, incorporated by reference herein.
18           Dr. Chung and Mr. He also ostensibly seek a protective order from Cisco’s written
19   discovery requests—that request should be denied as well. First, their request is procedurally
20   deficient in that neither Dr. Chung nor Mr. He satisfied the Local Rule 37-1(a) meet-and-confer
21   requirement. Second, even if their protective order motions were properly before the Court, they
22   should nonetheless be denied because Cisco’s pending discovery requests are reasonably tailored
23   to the needs of this wide-ranging and complex trade secret misappropriation case.
24           For the reasons that are specific to Dr. Chung and Mr. He, which Cisco discusses in detail
25
     1
26     On May 26, the Court ruled on Dr. Chung and Mr. He’s motions to dismiss the First Amended
     Complaint. (Dkt. No. 97.) Although Cisco had alleged its trade secrets with sufficient particularity
27   (id. at 33-34) with respect to Dr. Chung and Mr. He, the First Amended Complaint fell short of
     alleging independent economic value of the trade secrets misappropriated (id. at 36) with respect
28   to Dr. Chung and Mr. He.

     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO            1                      Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 4 of 8



 1   below, and the reasons Cisco explains in its Opposition, Cisco respectfully requests that the Court
 2   deny Defendants Chung’s and He’s requests for a stay and protective order.
 3           ARGUMENT
 4           A.     Defendants Chung And He Do Not Establish The Good Cause Necessary To
                    Stay Discovery—They Present No Valid Arguments Of Their Own, The Poly
 5                  Motion Does Not Justify A Stay, And Their Conclusory Adoption Of The
                    Poly Motion Does Not Describe The Prejudice They Will Suffer If Discovery
 6                  Proceeds.
 7           In the Ninth Circuit, a litigant seeking a stay is required to meet the heavy burden of
 8   showing good cause why a stay is warranted. Gray, 133 F.R.D. at 40. Dr. Chung and Mr. He do
 9   not—and cannot—meet that high bar. Both Defendants argue that in view of the Court’s dismissal
10   of Cisco’s claims against them (Dkt No. 97), that discovery is premature without an operative
11   complaint. But that argument has been rendered moot by Cisco’s filing of the Second Amended
12   Complaint, which re-pleads the claims against Dr. Chung and Mr. He with additional allegations
13   about the independent economic value of Cisco’s trade secrets to address the counts that the Court
14   had found lacking in Cisco’s First Amended Complaint. (See Dkt. No. 108.) In addition, Dr.
15   Chung and Mr. He each fail to describe what specific prejudice—if any—they will suffer if
16   discovery proceeds.
17           Dr. Chung and Mr. He’s conclusory joinder of the Poly Motion for a stay is similarly
18   unavailing. First, as Cisco contends in its Opposition, the Poly Motion for a stay is not supported
19   by a showing of a good cause and should be denied. Second, Dr. Chung and Mr. He fail to explain
20   how they are similarly situated to Mr. Puorro and Poly, such that they will suffer the alleged
21   prejudice described in Poly Motion.
22           In sum, for the reasons Cisco states in its Opposition and because Defendants Chung and
23   He fail to make a particularized showing of good cause or prejudice, their motion for a stay should
24   be denied.
25           B.     Dr. Chung and Mr. He’s Protective Order Request Should Be Denied
                    Because They Failed To Meet And Confer, As Required By Local Rule 37-
26                  1(a).
27           Local Rule 37-1(a) requires that parties meet and confer before bringing discovery disputes
28   before the Court. Neither Dr. Chung nor Mr. He has requested to meet and confer about Cisco’s
     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO           2                       Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 5 of 8



 1   written discovery. Cisco remains willing to confer with all Defendants on the scope of its
 2   discovery requests and until that dialogue occurs, any motion for a protective order is premature
 3   should be denied. See, e.g., Zepeda v. PayPal, Inc., No. C 10-2500 SBA, 2013 WL 2051641, at
 4   *2 (N.D. Cal. May 14, 2013).
 5           C.     Cisco’s Discovery Requests Are Proportional To The Needs Of This Case.
 6           A party seeking protective order must “allege specific prejudice or harm now.” Beckman
 7   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (emphasis added). “Broad
 8   allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not satisfy
 9   the Rule 26(c) test.” Id. (citing Cipollone v. Liggett Group, Inc., 785 F.2d 1108, 1121 (3rd
10   Cir.1986)).
11                  1.      Cisco’s Requests For Production Are Proportional To The Needs Of
                            This Case
12
             Cisco’s requests for production are proportionate to the needs of this complex commercial
13
     dispute in which thousands of documents spanning the entirety of Cisco’s collaboration business
14
     unit are implicated. (Dkt. No. 102 at 9.)
15
             First, RFP Nos. 2, 5, 11, 12, and 15 (Dkt. No. 81-4 at 51-52, 59-60) to Dr. Chung and Mr.
16
     He are focused on the recruitment efforts by Poly and the individual defendants are highly relevant
17
     to Cisco’s allegations of a recruiting scheme. (See Dkt. No. 102 ¶¶ 1, 5, 8, 27, 82, 334.) Those
18
     requests are relevant to the claims against Dr. Chung and Mr. He because Dr. Chung himself
19
     recruited Mr. He to join Poly. (See Dkt. No. 102 ¶¶ 5, 27, 82, 334.) In their transition from Cisco,
20
     both employees similarly transferred Cisco documents to external drives and kept the drives during
21
     their employment at Poly. (See Dkt. No. 102 ¶¶ 38-57, 78, 87, 96, 101, 109, 115, 117-126, 129.)
22
     They both deleted files when their actions were brought into question by Cisco. (See Dkt. No. 102
23
     ¶¶ 91-92, 129.) This parallel conduct supports Cisco’s allegations of an organized scheme.
24
             Second, RFP Nos. 3, 4, 8, and 13 (Dkt. No. 81-4 at 51-52, 59-60) to Dr. Chung and Mr. He
25
     are focused on Cisco’s products, documents, and business information and are highly relevant to
26
     this case as they show what materials the defendants retained and transmitted to others. Cisco’s
27

28
     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO            3                       Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 6 of 8



 1   trade secrets—the heart of this case—cover its products, strategies, and financial information and
 2   are therefore directly and highly relevant. (See Dkt. No. 102 ¶¶ 27, 99, 103, 134.)
 3           Third, RFP Nos. 6 and 7 (Dkt. No. 81-4 at 51, 59) to Dr. Chung and Mr. He are requests
 4   that focus on their compensation and are highly relevant to the issue of how much others were
 5   willing to pay for access to Cisco’s trade secrets. This Court has acknowledged with respect to
 6   Mr. Williams that “[e]mployment comes with certain monetary and other compensatory benefits,
 7   which, plainly, are economically valuable.” (Dkt. No. 97 at 37.)
 8           Fourth, RFP Nos. 1, 10, and 15 (Dkt. No. 81-4 at 51-52, 59-60) to Dr. Chung and Mr. He
 9   are focused on communications between defendants and are highly relevant to this case because
10   they are a known mode of misappropriation and are probative of the willfulness and maliciousness
11   of the conduct at issue. (Dkt. No. 102 at 10.)
12           Fifth, RFP No. 9 (Dkt. No. 81-4 at 52, 60) to Dr. Chung and Mr. He addresses product
13   design decisions Dr. Chung and Mr. He made at Poly and is relevant to damages and the extent of
14   misappropriation within Poly. The temporal scope of this request is limited to the short amount of
15   time each Defendant worked at Poly.
16           Sixth, RFP Nos. 16 and 17 (Dkt. No. 81-4 at 60) to Mr. He are focused on Mr. He’s
17   termination. (See Dkt. No. 102 ¶ 130.) After Cisco informed Poly of Mr. He’s misappropriation,
18   Poly investigated and promptly fired Mr. He. (Id.) These documents are relevant to understanding
19   the course of dealing between Mr. He and Poly, and identifying what Poly found as different
20   between Mr. He and Dr. Chung. These requests are proportionate to the needs of this case.
21                  2.      Cisco’s Interrogatories Are Proportional To The Needs Of This Case
22           Cisco served three near-identical interrogatories upon Dr. Chung and Mr. He that request
23   information about how Dr. Chung and Mr. He handled Cisco’s trade secrets.
24           Interrogatory No. 1 requests that Dr. Chung and Mr. He identify the storage media they
25   used to transfer Cisco documents and information. (Dkt. No. 81-4 at 21, 27.) Cisco is already
26   aware of certain devices, such as the Seagate drives and Lacie drive, used by these individual
27   defendants. (See Dkt. No. 102 ¶¶ 38-57, 78, 87, 96, 101, 109, 115, 117-126, 129.) This
28
     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO           4                       Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 7 of 8



 1   interrogatory is proportionate and tailored to help narrow future discovery requests by identifying
 2   the modes of misappropriation by the individual defendants.
 3           Interrogatory No. 2 requests that Dr. Chung and Mr. He describe the basis for any belief
 4   that their conduct was explicitly or implicitly authorized by Cisco. (Dkt. No. 81-4 at 21-22, 27-
 5   28.) Mr. He has already put forward in briefing that his conduct was within “regular use and
 6   backup during the course and scope of his employment, rather than any misappropriation of trade
 7   secrets following his departure from Cisco.” (Dkt. No. 54 at 4.) Cisco disagrees. (Dkt. No. 102
 8   ¶¶ 104, 122, 124-127, 245-248.) This interrogatory is tailored to explore Mr. He’s contention that
 9   his unauthorized copying of Cisco’s files was somehow authorized by Cisco.
10           Interrogatory No. 3 requests that Dr. Chung and Mr. He identify what documents they
11   accessed after leaving Cisco.2 (Dkt. No. 81-4 at 22, 28.) This interrogatory seeks to uncover the
12   scope of misappropriation—a central issue in this case.
13                                    *         *    *         *     *
14           Collectively, Cisco’s discovery requests are relevant and proportional to the needs of the
15   case. Dr. Chung and Mr. He have not articulated any undue burden associated with providing the
16   requested information.
17           CONCLUSION
18           For the reasons set forth above, Cisco respectfully requests the Court deny Dr. Chung and
19   Mr. He’s Motion To Stay Discovery And, In The Alternative, For A Protective Order.
20                                                        Respectfully submitted,
21
     Dated: June 17, 2020                                 DESMARAIS LLP
22
                                                      By: /s/ Carson Olsheski
23                                                    John M. Desmarais (SBN 320875)
                                                      jdesmarais@desmaraisllp.com
24                                                    DESMARAIS LLP
                                                      101 California Street
25                                                    San Francisco, CA 94111
26                                                    (415) 573-1900

27
     2
      Or rather, in Dr. Chung’s case, on February 26, 2019 when his dual-employment with both Poly
28   and Cisco began. (See Dkt. No. 102 ¶ 69.)

     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO           5                       Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
          Case 4:19-cv-07562-PJH Document 110-1 Filed 06/17/20 Page 8 of 8



 1
                                                Justin P.D. Wilcox (admitted pro hac vice)
 2                                              jwilcox@desmaraisllp.com
                                                Tamir Packin (SBN 317249)
 3                                              tpackin@desmaraisllp.com
                                                Steven M. Balcof (admitted pro hac vice)
 4                                              sbalcof@desmaraisllp.com
                                                Carson Olsheski (admitted pro hac vice)
 5
                                                colsheski@desmaraisllp.com
 6                                              David A. Frey (admitted pro hac vice)
                                                dfrey@desmaraisllp.com
 7                                              DESMARAIS LLP
                                                230 Park Avenue
 8                                              New York, NY 10169
 9                                              (212) 351-3400

10                                              Attorneys for Plaintiffs

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ SUPPLEMENTAL OPPOSITION TO
     DEFENDANTS CHUNG’S AND HE’S MOTIONS TO     6                          Case No.: 4:19-CV-07562-PJH
     STAY DISCOVERY OR FOR A PROTECTIVE ORDER
